Title: From Thomas Jefferson to Joel Barlow, 14 June 1807
From: Jefferson, Thomas
To: Barlow, Joel


                        
                            Dear Sir
                            
                            Washington June 14. 07.
                        
                        I return you Dr. Triplett’s letter to mr O’Brien with thanks for the communication. Coxe remains at Tunis
                            only till we can find some one of prudence & good sense equal to the station, of honesty sufficient to be trusted with
                            the expenditure of monies without account, & willing to be located there. do you know such a man? I do not. Davis was an
                            unfortunate appointment. I knew it before he went away, but after it was too much fixed to alter. if he carries into
                            execution the intention he expresses of visiting London & Paris, it will furnish us a ground for correcting our
                            error.—before this reaches you, you will probably have heard of the arrival of Wilkinson at Norfolk on the 10th. with ten
                            important witnesses.—when are we to see you here? I hope when we do, it will be as a resident. will not mrs Barlow &
                            yourself meet your friends here on the birth-day of our constitution? shall we not have, from our first poet, a national
                            ode for that & all other festive days to be to us what the Marseilles hymn was to the French, God save great George to
                            the English, & adapted to the excellent & already adopted tune of the miserable ditty ‘Hail Columbia.’ should mrs
                            Barlow & yourself come on, I would propose to you for August & September a tour through the upper country of Virginia
                            which you will find a very healthy & a very fine one, backing about at Monticello where we shall be happy to detain you
                            as long as your time will permit. it is only 120. miles from this, & good roads. I salute you with affection &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    